Case 2:20-cv-03360-GAM Document 9-1 Filed 09/15/20 Page 1 of 31

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

i2i OPTIQUE LLC,

Plaintiff,

y Case No.: 2:20-cv-03360

VALLEY FORGE INSURANCE JURY TRIAL DEMANDED

COMPANY d/b/a CNA,

Defendant.

 

 

 

DEFENDANTS’ BRIEF IN SUPPORT OF
MOTION TO DISMISS

 

TIMONEY KNOX, LLP
ROBERT M. RUNYON, III, ESQUIRE
DANIEL J. GROSSMAN, ESQUIRE
400 MARYLAND DRIVE
FORT WASHINGTON, PA 19043
215-646-6000
215-646-0379 (fax)
rrunyon@timoneyknox.com
mmalamud@timoneyknox.com

1554526-1
Case 2:20-cv-03360-GAM Document 9-1 Filed 09/15/20 Page 2 of 31

TABLE OF CONTENTS

A. The Court May Consider Documents Beyond the Complaint.........::ccccceseseeessceesesenenenens
B. The Parties :iscccsinunnnnanasunpicerscecsanenainen eeu ENS
C. The Stay-at-Home Orders and Plaintiff's Alleged Business LOSSeS ..........::cc:ccscesseeeseseeeeees
DD. THE POLICY, are rearernsrvenreznsivswnseed nai evan viivaniciod¥aiiysdehe ibaa nasil gees idiol cami tcy uy iS u bud ga baaaninnevelbeaniiv ualavint
E.. Plaintiff's Claim and This Lawsuits. nnn ie ae

A. Plaintiff Is oo to Make More Than Mere eet eee to State
A Valid Claim... eas: Sissi ian Rn aa AT

B. The Policy Does Not Provide Coverage for Plaintiff's Alleged Losses.......ccssesssseeeeeeens

1. The Court Should Dismiss Plaintiff's Business Income and Extra Expense Claim........

Go

We

10

a. Plaintiff's Allegations Do Not Demonstrate Direct Physical Loss Of Or Damage to

PLOPCHty scivecorasissovcsasssvensssavignsnreaeistersensasresssrenensvessensransennyonsussootansesareesenpreyenentennratsens
b. Plaintiff Does Not Allege a Period of Restoration.........cc:ccccccecceesesesenseeseneeeeneneeetens

c. Plaintiff Does Not Allege That Property Damage Caused Its Suspension..............-.

2. The Court Should Dismiss Plaintiff's Civil Authority Claim Because
Plaintiff Did Not Allege Direct Physical Loss of or Damage to Another

Property and the Orders Did Not Prohibit Access to Plaintiff's Premises ................

C. Because Plaintiff Has Not Alleged a Claim Within the Policy’s Grant of

Coverage, the Alleged Inapplicability of a Virus Exclusion Is Irrelevant..............0008

1554526-1

11

U7

18

19

23

25
Case 2:20-cv-03360-GAM Document 9-1 Filed 09/15/20 Page 3 of 31

TABLE OF AUTHORITIES

Cases

10E, LLC v. Travelers Indem. Co. of Connecticut, No. 2:20-CV-04418-SV W-AS,
2020 WL 5359653 (C.D. Cal. Sept. 2, 2020) wciscciimiemsarinsicirnniemeNTs e 2, 15, 16

Abner, Herrman & Brock, Inc. v. Great N. Ins. Co., 308 F. Supp. 2d 331 (S.D.N.Y. 2004)...... 22

Ashcroft v. Iqbal, 556 U.S. 662 (2009).........ccc scence ee eee ee eee eee ee ee ee eee ee ene eenrnenen ences 8,9
Aztar Corp. v. U.S. Fire. Ins. Co.,224 P.3d 960 (Ariz. App. 2010). ....cccseneeeeeenenu essen een eenenss 10
Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007), aff'd 804 F.3d 1090 (10th Cir. 2015)............ 8
City of Pittsburg v. West Penn Power Co, 147 F.3d 256 (3d Cir. 1998)......scsecesesneeseeesenerens 3
Compagnie des Bauxites de Guinee v. Argonaut-Midwest Ins. Co., 880 F.2d 685

(3d Cir. 1989) piaitiiarenincan seinen a mena 9
Connelly v. Lane Const. Corp., 809 F.3d 780 (3d Cir. 2016).....:0.ccsec cece sues ees e ees eeeneeseeetins 9
Dickie Brennan & Co. v. Lexington Ins. Co., 636 F.3d 683 (Sth Cir. 2011)......-..::eeereeree eres 20
Diesel Barbershop, LLC y. State Farm Lloyds, No. 20-cv-461-DAE,

2020 U.S. Dist. LEXIS 147276 (W.D. Tex. Aug. 13, 2020)... ...2ssscscssesenteseees 2, 14, 16, 24
First American Title Ins. Co. v. Action Acquisitions, LLC, 187 P.3d 1107 (Ariz. 2008)........... 10
Gavrilides Mgmt. Co. v. Mich. Ins. Co., No. 20-258-CB

(Mich. Cir. Ct. July 21, 2020).....0scesessseneeeteeeesareeeneeteeenseteenseneesunrsensrensenenrens 13, 14, 16
Gould Inc. v. Continental Cas. Co., 822 F. Supp. 1172 (E.D. Pa. 1993)......... cece ee ee sees ee ee eee 9
Griffith v. United Airlines, Inc., 416 Pa. 1, 203 A.2d 796 (Pa. 1964)........cccceeeeseeee eee eneeeeees 9
Harbor Ins. Co. v. U.S.A.A., 559 P.2d 178 (Ariz. App. 1976).......:20:ececeee eee eeeseeeeeneeeenenees 10
Huber v. Taylor, 469 F.3d 67 (3d Cir. 2006),....:::sscceeceeeeeeensseenesseeeneeeseueeseaeeeneeeeeeenan 9
Inre Egalet Corp. Secs. Litig., 340 F.Supp. 3d 479 (E.D. Pa. Aug. 2, 2018). ..cccccesereeeeeser ees 3

K.C. Hopps Ltd. v. Cincinnati Ins. Co., Case No. 20-cv-00437-SRB
(W.D. Mo, Aug. 12, 2020) swisaiserserorsicnserereerernennneasneaaeaneawe raneeneretarecernmaareimenernns 16

Kean, Miller, Hawthorne, D’Armond McCowan & Jarman, LLP vy. Nat'l Fire Ins.

li
1554526-1
Case 2:20-cv-03360-GAM Document 9-1 Filed 09/15/20 Page 4 of 31

Co. of Hartford, No. 06-770-C, 2007 U.S. Dist. LEXIS 64849 (M.D. La. Aug. 29, 2007)........22

Keggi v. Northbrook Prop. & Cas. Ins. Co., 199 Ariz. 43 (Ct. App. 2000).........:eceeeeeeees 10, 23
Klaxon y, Stentor Electric Manufacturing Co., 313 U.S. 487 (1941)... .cccccccceeecee nese eens ee ee ener 9
Lawrence vy. Beneficial Fire & Cas. Ins. Co., 444 P.2d 446 (Ariz. App. 1968)............:0eseeeee 9

Malaube, LLC v. Greenwich Ins. Co., No. 1:20-cv-22615-KMW,
2020 U.S. Dist. LEXIS 156027 (S.D. Fla. Aug. 26, 2020)...........::0sececeeseeeseeereeeeees 2, 15, 16

Mama Jo’s, Inc. v. Sparta Ins. Co., No. 17-CV-23362-KMM, 2018 U.S. Dist. LEXIS 201852
(S.D. Fla. June 11, 2018), aff'd 20020 U.S. App. LEXIS 26103 (11 Cir. 2020 .......ccccsseescseed 7

Manor Care, Inc. v. Cont’l Ins. Co., 2003 U.S. Dist. LEXIS 20202 (E.D. Pa. Oct. 27, 2003)......9

Martinez v. Allied Ins. Co. of Am., 2020 U.S. Dist. LEXIS 165140 (M.D. FI. Sept. 2, 2020) ...24

Motorists Mut. Ins. Co. v. Hardinger, 131 Fed App’x 823 (3d Cir. 2005) ...cscssceeteeel |
Newman Myers Kreines Gross Harris, P.C. v. Great N. Ins. Co., 17 F. Supp. 3d 323

(S.D.N.Y. 2014). .ccccsestseeeeterseereseneseneeteseeerseaneeaneeneseeesanseueseaenersacuaanseuneedeenaueg es 12
Nichols v. State Farm Fire & Cas. Co., 857 P.2d 406 (Ariz. App. 1993)... .......ccceceee eee eens eens 9
On Air Entertainment Corp. v. National Indem. Co., 210 F.3d 146 (3d Gir, 2000) ccsscssexsannanre 9
Pappy’s Barber Shops, Inc. v. Farmers Group, Inc., Case No. 20-CV-907-CAB-BLM

(S.D. Cal. Sept. 11, 2020)isepiesajietiedin airewem cami ecaminannis occa eine veieneee LS, 2822
Pentair, Inc. v. Am. Guarantee & Liab. Ins. Co., 400 F.3d 613 (8th Cir. 2005)........:0.:ceeeee 13
Phila. Parking Auth. y. Fed. Ins. Co., 385 F. Supp. 2d 280 (S.D.N.Y. 2005).......:.02:s sree 11, 22
Port Auth. of N.Y. & N.J. v. Affiliated FM Ins. Co., 311 F.3d 226 (3d Cir. 2002) .......:.sssees 11
Rose’s 1, LLC v. Erie Ins. Exch., No. 2020 CA 002424 B

(D.C. Super. Ct. Aug. 6, 2020).....:cccccsceeceeseeeeessenreeeeeetesseeseesseneneseeeeseestegseee ees 14, 16
Roundabout Theatre Co. v. Cont’ Cas. Co., 302 A.D.2d 1 (N.Y. App. Div. 2002)............12, 18
S. Hosp., Inc. v. Zurich Am. Ins. Co., 393 F.3d 1137 (10th Cir. 2004).......cccseceeseeeeeee eens eeees 21
S. Tex. Med. Clinics, P.A. v. CNA Fin. Corp., No. H-06-4041, 2008 U.S. Dist. LEXIS 11460
(S.D. Tex. Feb. 15, 2008)....0ccccssssssseeseesseieeneeenseseneresaesaeuseeeusreceevenseceeeeenerenerserens 20
Schmidt v. Skolas, 770 F.3d 241 (3d Cir. 2014),...::crseerreserestitistsassaivenresiipi ceokinveeviasideapugniescanssungeesed

iil
1554526-1
Case 2:20-cv-03360-GAM Document 9-1 Filed 09/15/20 Page 5 of 31

Soc. Life Magazine, Inc. y. Sentinel Ins. Co. Ltd., No. 20 Civ. 3311

(S.DIN.Y.. May 14, 2020} cesar rer pian Ne RRR 16
Sparks v. Republic Nat. Life Ins. Co., 647 P.2d 1127 (Ariz. 1982) .ccssccccsssevecsevertsaccecesencess 10
Studio 417 v. Cincinnati Ins. Co., Case No. 20-cv-03127-SRB

(W.D, Mo, Aug, 12, 200 Oy wises capers ay eae eee re ree ea 16
Syufy Enters. v. Home Ins. Co. of Ind., No. 94-0756 FMS, 1995 U.S. Dist. LEXIS 3771

CNLD, Cal, Mat, 21, 1998 \yennpareaiapnae deen conssnauaunvamanicadssusuian san Gyaunie' ids dasunemecaul eiuwaryeaat oe
The Inns By The Sea vy. California Mut. Ins. Co., Superior Court of California,

Monterey County, Case No. 20CV001274 (Aug. 4, 2020)..........:ceceeeeeeteeeeteneeteeeeeeees 16, 20
Turek Ents, Inc. v. State Farm Mut. Auto Ins. Co., No. 20-11655,

2020 U.S. Dist. LEXIS 161198 (E.D. Mich. Sept. 3, 2020). :ssecceisereieecevereneennssesaeenene 15, 16
United Airlines, Inc. v. Ins. Co. of State of Pa., 385 F. Supp. 2d 343

(S.D.N. ¥.2005),, aff'd 439 F.3d 128 (2d Cir, 2006) ccsswwesvsveronssraxewnnreiereneeeuncearnueins 18, 20
Universal Image Prods., Inc. v. Fed. Ins. Co., 475 F. App’x 569 (6th Cir. 2012).......scsceseeees 17

White Mountain Communities Hosp. Inc. v. Hartford Cas. Ins. Co., No. 3:13-cv-8194,
201.5 U.S. Dist. LEXIS 50900, (D. Ariz, Apr. 17, 2013) cscscisne seveansesceeraccernenceervaensannennxes [2

Rules and Regulations

Fed. R. Give P,, 1206016 eencenarennaysemritaaninseinkthdd HAM Ac IN cI RMR L's Dy, By ao
Additional Authorities

CDC Reopening Guidance for Cleaning and Disinfecting Public Spaces, Workplaces,
Businesses, Schools, and Homes, https://www.cde.gov/coronavirus/2019-

ncov/community/reopen-guidance Html sispiscscscssanscisnmevecinss texesreinmeenicensuceceneaennanpeagmemamcnesn: 17

Encyclopedia Britannica, Types of Microorganisms, available at

https://www. britannica.com/science/microbiology/Types-of-microorganismMS..........:00:s0 24

Physical, Black’s Law Dictionary (111h 6d. 2019) sscscessmaseensaenonenanmranonanarecnenceone LM

Russ, L.R. and Segalla T.F., 10A Couch on Ins § 148:52, 148:46 (3d ed. 2020)............. 10, 13, 23

Restatement (Second) of Conflicts § 193 iii iain 9
IV

1554526-]
Case 2:20-cv-03360-GAM Document 9-1 Filed 09/15/20 Page 6 of 31

Vaccines & Immunizations: Glossary, U.S. Centers for Disease Control and Prevention,

available at https://www.cdc.gov/vaccines/terms/glossary Atml........00:seresrseeesenenseerssneneneeeres

1554526-1

24
Case 2:20-cv-03360-GAM Document 9-1 Filed 09/15/20 Page 7 of 31

Defendant Valley Forge Insurance Company (“Valley Forge”) respectfully moves to
dismiss with prejudice all claims in Plaintiff's Complaint pursuant to Federal Rule of Civil
Procedure 12(b)(6). As described in more detail below, Plaintiff's allegations fail to state a valid
claim based upon the plain language of the policy under which Plaintiff seeks coverage, and the
Court should dismiss the Complaint with prejudice.

SUMMARY

This is an insurance coverage dispute arising out of the COVID-19 pandemic. Plaintiff, an
owner and operator of an optical goods store located in Scottsdale, Arizona, alleges that its
property insurance policy with Valley Forge provides coverage for Plaintiff's purported business
income losses arising from an alleged business interruption caused by COVID-19 and associated
local and state stay-at-home orders mandating social distancing and limiting activities at non-
essential businesses.

Although recent events have disrupted businesses around the world, including Plaintiff's
retail store, the unambiguous policy terms do not provide coverage because Plaintiff does not
allege that its losses were caused by any “direct physical loss of or damage to” the insured
premises, that government stay-at-home orders were due to physical damage to property at other
locations, or that the orders completely prohibited access to the insured premises.

First, Plaintiff's claims for Business Income and Extra Expense coverage fail because the
Complaint contains no well-pleaded allegations suggesting that Plaintiff sustained a “direct
physical loss of or damage to” property at the insured premises, which is required by the policy’s
plain language. While Plaintiff offers a few conclusory assertions about the presence of COVID-
19 in and around its store and its store’s “susceptibility” to contamination, these are insufficient to

sustain a claim. See Complaint, J{ 18, 60, 63. In fact, Plaintiff readily admits that its claims do

1

1554526-1
Case 2:20-cv-03360-GAM Document 9-1 Filed 09/15/20 Page 8 of 31

not arise from “direct physical loss of or damage to” covered property, but rather, were caused by
orders entered by Arizona’s governor and the Arizona Department of Health, which allegedly
prohibited Plaintiff from accessing and using its store. See Complaint, {| 35-39. But courts
around the country have roundly rejected such “loss of use” claims due to government health
orders in response to the COVID-19 pandemic. See, e.g., /0E, LLC v. Travelers Indemnity Co. of
Conn., C.D. Ca., No. 2:20-cv-04418-SVWAS, p. 7 (C.D. Cal. Sept. 2, 2020), Amended Order
attached as Ex. H: Malaube, LLC v. Greenwich Ins. Co., No. 1:20-cv-22615-KMW, 2020 U.S.
Dist. LEXIS 156027, *1 (S.D. Fla. Aug. 26, 2020); Diesel Barbershop, LLC v. State Farm Lloyds,
No. 20-cv-461-DAE, 2020 U.S. Dist. LEXIS 147276, *5, *7 (W.D. Tex. Aug. 13, 2020).
Plaintiff's failure to plausibly allege direct physical loss or damage is therefore fatal to its Business
Income and Extra Expense claims.

Second, Plaintiffs Civil Authority claim fails because the Complaint does not plead the
necessary prerequisites for coverage: (a) that the civil authority order was issued due to direct
physical loss or damage to property at another location; and (b) that an action of a civil authority
(i.e., a government agency) prohibited access to Plaintiff's covered location. The civil authority
orders were, by their own terms, were not issued because of any direct physical loss of or damage
to property. Instead, the orders were issued to prevent the person-to-person transmission of the
virus. Further, the stay-at-home orders identified by Plaintiff did not completely prohibit access
to Plaintiff's premises, but rather, limited in-person transactions.

Because Plaintiff does not state a viable claim against Valley Forge based on the express
language of the Policy, and as no future evidence can change this conclusion, the Complaint should

be dismissed with prejudice.

1554526-1
Case 2:20-cv-03360-GAM Document 9-1 Filed 09/15/20 Page 9 of 31

STATEMENT OF FACTS

A. The Court May Consider Documents Beyond the Complaint

Although courts typically may not look beyond the four corners of the complaint when
deciding a Rule 12(b)(6) motion, courts may consider (1) exhibits attached to the complaint, (2)
matters of public record, and (3) undisputed authentic documents integral to or explicitly relied
upon the complaint. Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014). When deciding a motion
to dismiss under 12(b)(6), a Court may take judicial notice of public records outside of the four
corners of a complaint, including letters of government agencies and reports of administrative
bodies, without converting the 12(b)(6) motion into one for summary judgment. See In re Egalet
Corp. Secs. Litig., 340 F. Supp. 3d 479, 496 (E.D. Pa. Aug. 2, 2018); City of Pittsburg v. West
Penn Power Co, 147 F.3d 256, 259 (3d Cir. 1998).

Valley Forge requests that the Court consider and take judicial notice of the Valley Forge
policy (the “Policy”), the Declarations of which were attached to the Complaint as Exhibit 1. A
true and correct certified copy of the Policy is attached to this Motion as Exhibit A. Valley Forge
also requests that the Court consider and take judicial notice of the state and local stay-at-home
orders identified in the Complaint which are attached to this Motion as Exhibits B-F.
B. The Parties

Plaintiff is the owner and operator of a retail optical store in Scottsdale, Arizona. See
Complaint, { 9. Valley Forge is a Pennsylvania insurance company that writes, sells, and issues
insurance policies, including in Arizona and Pennsylvania.
G The Stay-at-Home Orders and Plaintiffs Alleged Business Losses

Plaintiff alleges it suffered a loss of business income due to COVID-19 and the resulting

orders issued by state and local governments related to COVID-19. Id. at § 72. Between March

3

1554526-1
Case 2:20-cv-03360-GAM Document 9-1 Filed 09/15/20 Page 10 of 31

11, 2020, and April 29, 2020, Arizona Governor Doug Ducey issued several orders to address the
public health emergency caused by COVID-19 (the “Orders”). Jd. at {J 50-53. Among other
things, all non-essential businesses in Arizona were ordered to cease in-person, on-site
transactions. See March 30, 2020 Order of Governor Ducey. The March 30, 2020 Order of
Governor Ducey allowed the physical locations of non-essential businesses to operate as follows:

Non-essential businesses may continue to operate those activities that do not
require in-person, on-site transactions and are encouraged to maintain at least
minimum basic operations that maintain the value of the business’ inventory,
preserve the condition of the business’ physical plant and equipment, ensure
security, process payroll and employee benefits, facilitate employees of the
business being able to continue to work remotely from their residences, and related
functions to include mail pickup.

Id.
The Complaint relies on the following orders:

e March 11, 2020 order from Arizona Governor Douglas Ducey declaring a
public health emergency. See Complaint, | 50; Order attached as Ex. B.

e March 19, 2020 order from Governor Ducey limiting operations of certain
businesses. Jd. at § 51; Order attached as Ex. C.

e March 19, 2020 order from Governor Ducey limiting elective surgeries in
Arizona. Jd; Order attached as Ex. D.

e March 30, 2020 order from Governor Ducey mandating that non-essential
businesses cease in-person activities. Jd. at | 52; Order attached as Ex. E.

e April 29, 2020 order from Governor Ducey allowing non-essential
businesses to reopen. Jd. at § 53; Order attached as Ex. F.

Plaintiff alleges that as a result of these Orders, “Plaintiff and its building was required to
suspend and shut its business to customers as of March 17, 2020.” Complaint, | 59. Plaintiff
further alleges that its insured premises was at risk of contamination by COVID-19. Jd. at { 60—
64. Plaintiff also alleges in conclusory fashion that COVID-19 was a “persistent presence . . . in

and around” its premises, without specifying when or where any such virus allegedly was located
4

1554526-1
Case 2:20-cv-03360-GAM Document 9-1 Filed 09/15/20 Page 11 of 31

or identified. Id. at § 18. However, Plaintiff's claims stem from the closure of its business due to
these Orders. See id. at J 36 (“Plaintiff's losses were caused by the entry of Civil Authority Order
... to mitigate the spread of COVID-19”); id. at | 59 (“As a result of the Orders referenced herein,
Plaintiff and its building was required to suspend and shut its business to customers as of March
17, 2020.”).

D. The Policy

The Policy provides coverage for the period of August 31, 2019 through August 31, 2020.
See Policy, Ex. A at p. 6.! The Policy’s Schedule of Locations identifies a single location: 8300
E. Hayden Rd., #B-112, Scottsdale, Arizona 85258.

The Policy provides both property and liability coverage. Plaintiff's Complaint is based
upon the property coverage, which is set forth in the Businessowners Special Property Coverage
Form (Form SB-146801-1) and its incorporated Declarations, Endorsements, and Exclusions. See
Ex. A. Plaintiffs complaint focuses largely on the Civil Authority provision, but also requests
coverage under the Business Income and Extra Expense forms. See Complaint, {| 76.

Business Income coverage, as set forth in the Business Income and Extra Expense
Endorsement, allows Plaintiff to recover lost business income caused by the necessary suspension
of Plaintiff's operations resulting from a “direct physical loss of or damage to property” at the
described premises:

1. Business Income

oe ie ee

b. We will pay for actual loss of Business Income you sustain due to the
necessary suspension of “operations” during the “period of restoration.”

 

| For ease of reference, page numbers have been added to the upper right-hand corner of the Policy.
Using those page numbers, the motion will refer to the Policy by the form “Policy, Ex. A at xx.”
5

1554526-1
Case 2:20-cv-03360-GAM Document 9-1 Filed 09/15/20 Page 12 of 31

The “suspension” must be caused by direct physical loss of or damage
to property at the described premises.

Policy, Ex. A at 36. “[S]uspension” means the “a. partial or complete cessation of your [the
insured’s] business activities; or, b. that a part or all of the described premises is rendered
untenable.” Jd. at 20. “[O]perations” means “the type of your business activities occurring at the
described premises and tenantability of the described premises.” Jd. at 19.

Extra Expense coverage allows an insured to recover reasonable and necessary expenses
incurred during the “period of restoration” that would not have been incurred if there had been no
direct physical loss of or damage to the insured’s property from a covered cause of loss:

2. Extra Expense

kKkRKK*

a. Extra Expense means reasonable and necessary expenses you incur
during the “period of restoration” that you would not have incurred if
there had been no direct physical loss of or damage to property caused
by or resulting from a Covered Cause of Loss.

b. We will pay Extra Expense (other than the expense to repair or replace
property) to:

(1) Avoid or minimize the “suspension” of business and to continue
“operations” at the described premises or at replacement premises
or temporary locations, including relocation expenses and costs to
equip and operate the replacement premises or temporary locations;

or

(2) Minimize the “suspension” of business if you cannot continue
“operations.”

Id. at 37. For purposes of Plaintiff’s claim, the “period of restoration”:
20. “Period of restoration” means the period of time that:

a. Begins with the date of direct physical loss or damage caused by or
resulting from any Covered Cause of Loss at the described premises;
and

b. Ends on the earlier of:

1554526-1
Case 2:20-cv-03360-GAM Document 9-1 Filed 09/15/20 Page 13 of 31

(1) The date when the property at the described premises should be
repaired, rebuilt or replaced with reasonable speed and similar
quality; or

(2) The date when the business is resumed at a new permanent location.

“Period of restoration” does not include any increased period required due to the
enforcement of any law that:

(a) Regulates the construction, use or repair, or requires the tearing
down of any property; or

(b) Regulates the prevention, control, repair, clean-up or restoration of
the environmental damage.

The expiration date of this policy will not cut short the “period of restoration.”

Id. at 31-32. “Covered Cause of Loss” means “RISKS OF DIRECT PHYSICAL LOSS” unless
excluded or limited by the Policy. /d. at 2-3.

Finally, Civil Authority coverage allows recovery of lost Business Income and Extra
Expense when a civil authority—i.e., a government entity—prohibits access to an insured’s
property because of “direct physical loss of or damage to” property at locations other than the

described premises:

Civil Authority

1. When the Declarations show that you have coverage for
Business Income and Extra Expense, you may extend that
insurance to apply to the actual loss of Business Income you
sustain and reasonable and necessary Extra Expense you incur
caused by an action of civil authority that prohibits access to the
described premises. The civil authority action must be due to
direct physical loss of or damage to property at locations, other
than described premises, caused by or resulting from a Covered
Cause of Loss.

Id. at 62. For example, Civil Authority coverage would apply if a government entity prohibited

access to an insured’s covered property as the result of fire damage at the building next door.

1554526-1
Case 2:20-cv-03360-GAM Document 9-1 Filed 09/15/20 Page 14 of 31

E. Plaintiff’s Claim and This Lawsuit.

Plaintiff originally brought suit against Valley Forge in the U.S. District Court for the
District of Arizona on June 25, 2020. On July 7, 2020, Plaintiff voluntarily dismissed the Arizona
action and, two days later, filed the instant Complaint. The Complaint seeks various declarations
from this Court, including that Valley Forge suffered a covered loss under the Policy. See
Complaint, Prayer for Relief. Plaintiff asserts that it is entitled to coverage under the Business
Income, Extra Expense, and Civil Authority policy forms. See id. at {{] 15—16. Plaintiff alleges
that it suffered covered losses as a result of government orders, issued in response to the COVID-
19 pandemic, that limited its operations. See id. at {{] 36, 59. Plaintiff also includes conclusory
allegations that COVID-19 was present on its property, but perhaps in recognition of their
hollowness, Plaintiff specifically requests that the Court not consider whether the virus was
physically present at its place of business. See Complaint, {{ 18, 80. For the reasons that follow,
Plaintiff fails to state a viable claim against Valley Forge and the Complaint should be dismissed
with prejudice.

ARGUMENT

A. Plaintiff Is Required to Make More Than Mere Conclusory Allegations to State a
Valid Claim

To survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a complaint must contain
sufficient factual matter, which, if accepted as true, “state[s] a claim to relief that is plausible on
its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible “when
the plaintiff pleads factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A
plaintiff “must plead more than labels and conclusions,” and factual allegations “must be enough

to raise the right to relief above the speculative level.” Twombly, 550 U.S. at 555. “Where a
8

1554526-1
Case 2:20-cv-03360-GAM Document 9-1 Filed 09/15/20 Page 15 of 31

complaint pleads facts that are ‘merely consistent with’ a defendant’s liability, it stops short of the
line between possibility and plausibility of entitlement to relief.” Iqbal, 556 U.S. at 678; see also
Connelly v. Lane Const. Corp., 809 F.3d 780, 787 (3d Cir. 2016) (describing three step process for
applying Twombly and Iqbal).

For purposes of this motion, Valley Forge treats as true the well-pleaded allegations of the
Complaint and the facts in documents incorporated by reference or integral to Plaintiff's claims.
Even taking Plaintiff’s factual and non-conclusory allegations as true, however, the unambiguous
terms of the Policy do not permit recovery, and the Court should dismiss the Complaint in its
entirety, with prejudice.

B. The Policy Does Not Provide Coverage for Plaintiff's Alleged Losses

Under Arizona law, an insurance policy must be read as a whole. Lawrence v. Beneficial

Fire & Cas. Ins. Co., 444 P.2d 446 (Ariz. App. 1968); Nichols vy. State Farm Fire & Cas. Co., 857

P.2d 406 (Ariz. App. 1993).? Provisions of insurance policies are to be construed in a manner

 

2 It is well established that a district court in a diversity action will apply the choice of law rules
of the forum state in determining which state’s law will be applied to the substantive issues before
it. Klaxon v. Stentor Electric Manufacturing Co., 313 U.S. 487, 496 (1941); Huber v. Taylor, 469
F.3d 67, 73 (3d Cir. 2006). If there is no difference in the laws of the relevant states, then the court
should avoid the choice of law question and may refer interchangeably to the applicable laws of
the two states. On Air Entertainment Corp. v. National Indem. Co., 210 F.3d 146, 149 (3d Cir.
2000). Pennsylvania uses a “flexible approach” to the choice of law issues “which combines a
relationship and interest analysis.” Compagnie des Bauxites de Guinee v. Argonaut-Midwest Ins.
Co., 880 F.2d 685, 688 (3d Cir. 1989) (citing Griffith v. United Airlines, Inc., 416 Pa. 1, 203 A.2d
796 (Pa. 1964)); Gould Inc. v. Continental Cas. Co.,822 F. Supp. 1172, 1175 (E.D. Pa.
1993) (holding Pennsylvania's choice-of-law rules require the court to “perform a governmental
interest analysis along with the significant relationships approach set forth in the Restatements
(Second) of Conflicts of Laws”). A dispute concerning the parties rights under an insurance policy
is governed by the law of the state that the parties understood was to be the principal location of
the insured risk during the term if the policy, unless another state has a more significant
relationship to the transaction and the parties. See Manor Care, Inc. v. Cont’l Ins. Co., 2003 U.S.

Dist. LEXIS 20202 (E.D. Pa. Oct. 27, 2003) (citing Restatement (Second) of Conflicts § 193).
9

1554526-1
Case 2:20-cv-03360-GAM Document 9-1 Filed 09/15/20 Page 16 of 31

according to their plain and ordinary meaning.” Sparks v. Republic Nat. Life Ins. Co., 647 P.2d
1127, 1132 (Ariz. 1982). In interpreting a policy, the language should be viewed from the
standpoint of the average layman who is untrained in the law of insurance. Jd.; see also Aztar Corp.
v. U.S. Fire. Ins. Co., 224 P.3d 960 (Ariz. App. 2010). When an insurance policy’s meaning and
intent are clear and unambiguous, a court should not rewrite the contract to avoid harsh results.
Harbor Ins. Co. v. U.S.A.A., 559 P.2d 178 (Ariz. App. 1976). Importantly, ambiguous language
is not construed against the insurance company in the first instance, but rather, if policy language
appears ambiguous, it should be interpreted by looking to legislative goals, social policy, and the
transaction as a whole. First American Title Ins. Co. v. Action Acquisitions, LLC, 187 P.3d 1107
(Ariz. 2008).

As a general matter, it is the policyholder’s burden to demonstrate the existence of a loss
within a policy’s affirmative grant of coverage. See 10A Couch on Ins. § 148:52 (3d ed. 2020);
Keggi v. Northbrook Prop. & Cas. Ins. Co., 199 Ariz. 43, 46 (Ct. App. 2000) (“the insured bears
the burden to establish coverage under an insuring clause, and the insurer bears the burden to
establish the applicability of any exclusion”).

1. The Court Should Dismiss Plaintiff’s Business Income and Extra Expense
Claims

Plaintiff does not assert a claim that falls within the Policy’s coverage under the Business
Income and Extra Expense Endorsement. The plain language of the Policy provides that Valley

Forge will pay for lost business income sustained only as a result of the necessary “suspension” of

 

Valley Forge issued the Policy to Plaintiff in Arizona, through an Arizona broker, and the insured
Property is located in Arizona. The Policy also includes Arizona changes/endorsements.
Therefore, Arizona law is controlling.

10

1554526-1
Case 2:20-cv-03360-GAM Document 9-1 Filed 09/15/20 Page 17 of 31

operations “caused by direct physical loss of or damage to property at the [insured] premises.”
Policy, Ex. A at 36 (emphasis added). Because the Complaint does not plausibly allege that
property at the described premises suffered any direct physical loss or damage, Plaintiff has failed
to plead facts that satisfy the threshold trigger for coverage.

a. Plaintiff’s Allegations Do Not Demonstrate Direct Physical Loss Of Or
Damage To Covered Property As Required By The Policy

The Policy expressly and unambiguously provides that Business Income and Extra
Expense losses are covered only if those losses result from physical loss or damage. The plain,
ordinary meaning of the word “physical,” is that the loss or damage at issue must be “tangible” or
“material.” See, e.g. Physical, Black’s Law Dictionary (11th ed. 2019) (defining “physical” as
“lo]f, relating to, or involving material things; pertaining to real, tangible objects”). While there
is no Arizona case law interpreting the term “direct physical loss of or damage to property” as
presented in the Policy, the law from other circuits, including this Circuit, is instructive. For
example, as the U.S. Court of Appeals for the Third Circuit explained:

In ordinary parlance and widely accepted definition, physical damage to
property means “a distinct, demonstrable, and physical alteration” of its
structure. Fire, water, smoke and impact from another object are typical

examples of physical damage from an outside source that may demonstrably
alter the components of a building and trigger coverage.

Port Auth. of N.Y. & N.J. v. Affiliated FM Ins. Co., 311 F.3d 226, 236 (3d Cir. 2002) (applying
New Jersey law) (internal citations omitted); see Motorists Mut. Ins. Co. v. Hardinger, 131 Fed

App’x 823 (3d Cir. 2005) (applying Pennsylvania law);? see also Phila. Parking Auth. v. Fed. Ins.

 

3 Both Port Authority and Hardinger support Valley Forge’s right to dismissal. While the Third

Circuit acknowledges in those cases that in limited circumstances actual contamination of insured

property may constitute direct physical loss or damage, such that the presence of even microscopic

particles like asbestos or E. coli can constitute physical loss or damage when those particles

eliminate the functionality of a premises and render it totally uninhabitable, Plaintiff has failed to

plausibly allege that the virus was even present on the property, much less that the property was
1]

1554526-]
Case 2:20-cv-03360-GAM Document 9-1 Filed 09/15/20 Page 18 of 31

Co., 385 F. Supp. 2d 280 (S.D.N.Y. 2005) (finding that the term “physical loss or damage” is not
ambiguous, does not include purely economic damages, and “requires that the claimed loss or
damage must be physical in nature”) (applying Pennsylvania law); Newman Myers Kreines Gross
Harris, P.C. v. Great N. Ins. Co., 17 F. Supp. 3d 323, 331 (S.D.N.Y. 2014) (direct physical loss of
or damage to property “unambiguously[] requires some form of actual, physical damage to the
insured premises to trigger loss of business income and extra expense coverage” and the language
“direct physical loss or damage” should not “be read . . . to extend to mere loss of use of a premises,
where there has been no physical damage to such premises”); Roundabout Theatre Co. v. Cont ¢
Cas. Co., 302 A.D.2d 1, 6 (N.Y. App. Div. 2002) (concluding that policy insuring against business
interruption losses as a “direct and sole result of loss of, damage to or destruction of property or
facilities” “clearly and unambiguously provides coverage only where the insured's property suffers
direct physical damage’).

This precedent is consistent with Arizona law, which provides that only business losses
that are fairly traceable to physical damage are eligible for coverage under a business income
provision. See White Mountain Communities Hosp. Inc. v. Hartford Cas. Ins. Co., No. 3:13-cv-
8194, 2015 U.S. Dist. LEXIS 50900, at *11-12 (D. Ariz, Apr. 17, 2015) (“The Business Income
Coverage provision does not cover all income losses caused by the fire; rather, it covers only those
income losses resulting from actual physical damage to the facility caused by fire.”). Business
losses caused by “the economic conditions in the area,” and not by the effect of any “physical

damage” or “physical ] dysfunction[ ],” are ineligible for coverage. Id.

 

physically damaged by the virus. See, e.g., Port Authority, 311 F.3d at 236; Hardinger, 131 Fed

App’x at 826.
12

1554526-]
Case 2:20-cv-03360-GAM Document 9-1 Filed 09/15/20 Page 19 of 31

Therefore, mere loss of use, which is what Plaintiff complains of here (Complaint, { 35),
is insufficient to trigger coverage under policy language requiring direct physical loss of or damage
to property. As a leading treatise on insurance law explains, the “requirement that the loss be
‘physical,’ given the ordinary definition of that term, is widely held to exclude alleged losses that
are intangible or incorporeal and, thereby, to preclude any claim against the property insurer when
the insured merely suffers a detrimental economic impact unaccompanied by a distinct,
demonstrable, physical alteration of the property.” 10A Couch on Ins. § 148:46 (3d ed. 2020)
(emphasis added). To hold otherwise would mean that direct physical loss or damage is established
any time an insured cannot fully utilize an insured property for every possible intended purpose,
rendering the language superfluous. See Pentair, Inc. v. Am. Guarantee & Liab. Ins. Co., 400 F.3d
613, 616 (8th Cir. 2005) (“Once physical loss or damage is established, loss of use or function is
certainly relevant in determining the amount of loss, particularly a business interruption loss. But
[the insured’s] argument, if adopted, would mean that direct physical loss or damage is established
whenever property cannot be used for its intended purpose.”).

This requirement of tangible, physical damage as a trigger to coverage for COVID-19
restrictions was recently confirmed by numerous courts, which rejected “loss of use” business
interruption claims similar to Plaintiffs claim in the instant matter. In Gavrilides Management.
Co. v. Michigan Insurance. Co., a Michigan court dismissed the plaintiff's business interruption
claim for alleged losses caused by the COVID-19 pandemic for failure to allege direct physical
loss of or damage to its property. Ex. G, Gavrilides Order at 3. The Gavrilides plaintiff's claim
was premised on state orders that purportedly restricted activities at plaintiff's restaurant and
caused plaintiff to reduce its operations. The court summarily rej ected plaintiff's argument that it

experienced a “physical loss” of property because customers were prohibited from dining in at its

13

1554526-1
Case 2:20-cv-03360-GAM Document 9-1 Filed 09/15/20 Page 20 of 31

restaurant, which remained open for take-out and delivery service. Tr. of Oral Argument on Mot.
for Summ. Disposition (“Gavrilides Tr.”) at 20, Gavrilides Mgmt. Co. v. Mich. Ins. Co., Case No.
20-258-CB-C30, (Mich. Cir. Ct. July 1, 2020), attached as Ex. 1 to Grossman Affidavit (Ex. I).
Calling the argument “nonsense,” the court concluded that plaintiff's allegations came “nowhere
close to meeting the requirement that . . . there has to be some physical alteration to or physical
damage or tangible damage to the integrity” of the property to trigger coverage. Id.

A District of Columbia court subsequently adopted a similar position in Rose's 1, LLC v.
Erie Ins. Exchange, concluding that “a natural reading of the term ‘direct physical loss’” requires
that any claimed loss be caused by “a direct physical intrusion on to the insured property” and
result in “some form of direct physical change.” 2020 D.C. Super. LEXIS 10 at *13. Because the
plaintiffs in Rose’s 1 failed to show that “COVID-19 was actually present on their insured
properties at the time they were forced to close” and/or that the relevant D.C. orders caused direct
physical loss, the court dismissed plaintiffs’ claims. Id. at; *6, 13.

A court in the Western District of Texas further substantiated this conclusion, holding that
a policy requiring “direct physical loss to Covered Property” demands a “distinct, demonstrable
physical alteration of the property.” Diesel Barbershop, 2020 U.S. Dist. LEXIS at *16. In
considering the barbershop plaintiffs’ claims for income loss resulting from state and local orders
prompted by COVID-19, the court acknowledged that some courts have found direct physical loss
despite lack of physical damage, but found that “the line of cases requiring tangible injury to
property are more persuasive here and that the other cases are distinguishable.” Jd. at *5 (noting,
for example, that “COVID-19 does not produce a noxious odor that makes a business

uninhabitable”). Holding that the loss needs to have been a “distinct, demonstrable physical

14

1554526-1
Case 2:20-cv-03360-GAM Document 9-1 Filed 09/15/20 Page 21 of 31

alteration of the property,” the court concluded that the plaintiffs failed to plead a direct physical
loss and dismissed the case. Jd.

The U.S. District Court for the Central District of California similarly confirmed that a
physical alteration was required to trigger coverage under the insurance policy. See Ex. H,. JOE,
LLC order at 7. The court held that “losses from inability to use property do not amount to direct
physical loss of or damage to property within the ordinary and popular meaning of that phrase,”
since physical loss or damage “occurs only when property undergoes a distinct, demonstrable,
physical alteration.” Jd. The U.S. District Court for the Southern District of California adopted
this reasoning and also held that mere loss of use does not constitute “physical loss of or damage
to” property. See Pappy’s Barber Shops, 2020 U.S. Dist. LEXIS 166808 at *12-13. As the court
explained, “Plaintiff only plausibly alleges that [the government orders’] restrictions interfered
with the use or value of its property — not that the restrictions caused direct physical loss or
damage.” Id. (quoting 1/0E LLC, at p. 7).

A magistrate judge in the Southern District of Florida similarly concluded that a
restaurant’s business interruption claim, based on state and local closure orders prohibiting onsite
dining at restaurants, should be dismissed. See Malaube, 2020 U.S. Dist. LEXIS 156027, at *1.
The plaintiff had argued that the closure orders caused a “direct physical loss” by forcing the
plaintiff to close the indoor dining section of its restaurant, thus rendering the business unable to
“operate for its intended purpose.” Jd. at *5. The court rejected this argument because the plaintiff
failed to allege that COVID-19 was physically present on the premises or to otherwise allege any
direct physical loss or damage. Id. at *7; see also Turek Ents, Inc. v. State Farm Mut. Auto Ins.
Co., No. 20-11655, 2020 U.S. Dist. LEXIS 161198 at *7-8 (E.D. Mich. Sept. 3, 2020) (dismissing

with prejudice coverage claims based on COVID-19 because “‘accidental direct physical loss to

IS

1554526-1
Case 2:20-cv-03360-GAM Document 9-1 Filed 09/15/20 Page 22 of 31

Covered Property’ is an unambiguous term that plainly requires Plaintiff to demonstrate some
tangible damage to Covered Property”); The Inns By The Sea v. California Mut. Ins. Co., Superior
Court of California, Monterey County, Case No. 20CV001274 (Aug. 4, 2020) (granting an
insurance carrier’s demurrer in a COVID-19 case, dismissing the plaintiff's entire complaint
without leave to amend for failure to state facts sufficient to constitute a cause of action), Order
attached as Ex. 2 to Grossman Affidavit (Ex. 1).4

Even if the coronavirus was actually present on Plaintiff's premises, Plaintiff's allegations
are still insufficient to plead physical loss or damage. The presence of COVID-19 ona premises
does not constitute physical loss or damage. See Prelim. Inj, Hr’g. Tr. at 4-6, Soc. Life Magazine,
Inc. v. Sentinel Ins. Co. Ltd., No. 20 Civ. 3311 (S.D.N.Y. May 14, 2020) (denying preliminary
injunction and indicating insured could not establish coverage because the virus, even if present,
could not cause requisite physical damage), Transcript attached as Ex. 3 to Grossman Affidavit
(Ex. I). According to CDC guidelines, “[c]Joronaviruses on surfaces and objects naturally die

within hours to days” and can be removed with “[nJormal routine cleaning with soap and water”

 

4 The weight of decisions to date hold that COVID-19 does not cause physical loss of or damage
to property. However, one judge finding against the same insurer in two concurrent cases
concluded that COVID-19 could plausibly cause physical loss sufficient to trigger business
interruption coverage. See Studio 417, Inc. v. Cincinnati Ins. Co., Case No. 20-cv-03127, 2020
U.S. Dist. LEXIS 147600 (W.D. Mo. Aug. 12, 2020); see also Order Denying Def. Cincinnati Ins.
Co.’s Mot. to Dismiss, K.C. Hopps Ltd. v. Cincinnati Ins. Co., Case No. 20-cv-00437, ECF No.
29 (W.D. Mo. Aug. 12, 2020). In addition to being outlier decisions contrary to the weight of
authority, these opinions moreover included an important caveat: the court made clear that it was
making no determination on the merits of whether coronavirus or COVID-19 caused, or could
cause, physical loss or damage. Instead, the Court “emphasize[d] that Plaintiffs have merely pled
enough facts to proceed with discovery” and “that all rulings herein are subject to further review
following discovery.” Studio 417, 2020 U.S. Dist. LEXIS 147600, at *24. Instead, Plaintiffs
allegations suffer from the same defects as in Gavrilides, Rose’s 1, Diesel Barbershop, Malaube,
Turek, and 10E,. The relevant stay-at-home orders and limitation on Plaintiffs operations are not
physical alterations to or tangible, physical damages to the integrity of Plaintiff's property, as
required by the Policy.

16

1554526-1
Case 2:20-cv-03360-GAM Document 9-1 Filed 09/15/20 Page 23 of 31

or killed with disinfectants. CDC Reopening Guidance for Cleaning and Disinfecting Public
Spaces, Workplaces, Businesses, Schools, and Homes, cdc.gov/coronavirus/2019-
ncov/community/reopen-guidance.html); see also Complaint, {60 (“Plaintiff regularly cleaned
and sanitized its facility” to “eradicate any Coronavirus that was present in the facility.”). The
fleeting presence of a virus that can survive on surfaces for only a few hours or days, and can be
easily removed through ordinary cleaning or disinfectants, is not physical loss of or damage to
property. See Mama Jo’s, Inc. v. Sparta Ins. Co., No. 17-CV-23362-KMM, 2018 U.S. Dist. LEXIS
201852, at *15 (S.D. Fla. June 11, 2018) (“The fact that the [premises] needed to be cleaned more
frequently does not mean Plaintiff suffered a direct physical loss or damage.”), aff'd 20020 U.S.
App. LEXIS 26103 (1 1" Cir. 2020); Universal Image Prods., Inc. v. Fed. Ins. Co., 475 F. App’x
569, 573 (6th Cir. 2012) (cleaning expenses “are not tangible, physical losses, but economic
losses”). Plaintiff has not included any non-conclusory allegations as to the presence of COVID-
19 on its premises, and has included no specificity as to the length of time it was present or the
manner in which it was identified. Nevertheless, even if its conclusory allegations were taken as
true, the fleeting presence of a virus that can be removed with routine cleaning cannot constitute
“direct physical loss of or damage to” property. Because Plaintiff does not—and cannot—allege
facts sufficient to show it has suffered “direct physical loss of or damage to property at the
described premises,” Policy, Ex. A at 36, its claims for coverage under the Business Income and
Extra Expense Endorsement should be dismissed with prejudice.

b. Plaintiff Does Not Allege a Period of Restoration.

That the Policy requires tangible physical loss or damage to trigger coverage finds further
support in the fact that the Policy allows recovery of lost business income and extra expense only

for the “period of restoration.” Policy, Ex. A at 36. The period of restoration “[b]Jegins with the

17

1554526-1
Case 2:20-cv-03360-GAM Document 9-1 Filed 09/15/20 Page 24 of 31

date of direct physical loss or damage” and ends on the earlier of the “date when the property at
the described premises should be repaired, rebuilt or replaced with reasonable speed and similar
quality; or [t]he date when business is resumed at a new permanent location.” Jd. at 18-19
(emphasis added). The Policy’s restriction of coverage to the period for repair, rebuilding, or
replacement of property “support[s] the requirement of physical damage” to trigger coverage and
demonstrates that, without that direct physical loss or damage trigger, there is no coverage. United
Airlines, Inc. v. Ins. Co. of State of Pa., 385 F. Supp. 2d 343, 349 (S.D.N.Y. 2005) (determining
policy language limiting coverage to “the length of time [needed] to rebuild, repair or replace such
part of the Insured Location(s) as has been damaged or destroyed” supports a “requirement of
physical damage” (alteration in original), aff'd 439 F.3d 128 (2d Cir. 2006); see also Roundabout
Theatre Co., 302 A.D.2d at 1, 7-9 (similar language shows policy “clearly and unambiguously”
provides coverage only for “direct physical damage”).

In sum, Plaintiff fails to adequately allege that the virus was present at the insured locations,
and also fails to sufficiently plead any physical loss or damage to its premises requiring repair,
rebuilding, or replacement of the property. Without such allegations, Plaintiff cannot show a
“period of restoration,” nor can it show that any repairs were necessitated by any supposed property
damage. Asa result, Plaintiff's claims under the Business Income and Extra Expense Endorsement
should be dismissed.

c. Plaintiff Does Not Allege That Property Damage Caused Its Suspension of
Operations

Even if Plaintiff's complaint could be construed as alleging physical loss of or damage to
property, it does not satisfy the additional requirement that the suspension of Plaintiffs operations
resulted from that damage, which is also fatal to Plaintiff's claims. See United Air Lines, Inc. v.

Ins. Co. of the State of Pa., 439 F.3d 128 (2d Cir. 2006). In other words, Plaintiff does not allege
18

1554526-1
Case 2:20-cv-03360-GAM Document 9-1 Filed 09/15/20 Page 25 of 31

that it ceased operations due to any physical loss or damage to property at its premises. To the

contrary, Plaintiff alleges the following:

The virus and bacterium exclusions do not apply because Plaintiffs losses were not
solely caused by a virus, bacterium or other microorganism. Instead, Plaintiff's
losses were caused by the entry of Civil Authority Order, particularly those by
Governor Ducey and by the Arizona Department of Health, to mitigate the spread
of Covid-19. The Civil Authority Order was issued because the damage to
individuals and property caused by COVID-19.

Complaint, § 36 (emphasis added). Plaintiff attempts to explain the physical impact of the virus
by explaining only the impact of the civil authorities orders themselves. This circular reasoning
fails to allege physical loss of or damage to the insured property, and fails to allege that Plaintiff
suspended operations because of such physical loss or damage at its own premises. Plaintiff's
claims under the Business Income and Extra Expense Endorsement should therefore be dismissed.

2. The Court Should Dismiss Plaintiffs Civil Authority Claim Because Plaintiff

Did Not Allege Direct Physical Loss of or Damage to Another Property and
the Orders Did Not Prohibit Access to Plaintiff's Premises

Plaintiff also cannot recover under the Civil Authority Endorsement of the Policy because
the orders were not issued due to direct physical loss of or damage to property other than Plaintiff's
premises and such orders did not prohibit access to Plaintiff's premises. Policy, Ex. A at 62
(allowing recovery for lost business income “caused by action of civil authority that prohibits
access to the described premises” only when that civil authority action is “due to direct physical
loss of or damage to property at locations, other than described premises, caused by or resulting
from a Covered Cause of Loss”). Accordingly, Plaintiff's allegations are insufficient to state a
claim for coverage under the Policy’s Civil Authority Endorsement for at least two reasons.

First, as a threshold matter, Plaintiff does not allege facts demonstrating that any of the
Orders were issued “due to direct physical loss of or damage to property” at locations other than

Plaintiff's insured premises. Policy, Ex. A at 62. Plaintiffs unsupported allegation that the orders
19

1554526-1
Case 2:20-cv-03360-GAM Document 9-1 Filed 09/15/20 Page 26 of 31

were issued with an awareness of property damage, see Complaint, { 56, is insufficient. None of
the Orders identify any specific property that sustained physical loss or damage. Instead, the
Orders were issued to prevent the person-to-person spread of COVID-19. Complaint, {] 52-54;
see generally Exs. B-F. To the extent the Orders were intended to prevent future property
damage—rather than to address prior property damage—they are insufficient to give rise to a civil
authority claim. See United Air Lines, Inc., 439 F.3d at 134-35 (finding no civil authority coverage
when order was “based on fears of future attacks,” not prior physical damage); Dickie Brennan &
Co. v. Lexington Ins. Co., 636 F.3d 683, 687 (5th Cir. 2011) (requiring “proof of a causal link
between prior damage and civil authority action”); S. Tex. Med. Clinics, P.A. v. CNA Fin. Corp.,
No. H-06-4041, 2008 U.S. Dist. LEXIS 11460, at *31 (S.D. Tex. Feb. 15, 2008) (“When . . . the
only relevance of prior damage to other property in deciding whether to issue a civil authority
order . . . is to provide a basis for fearing future damage . . . the causal link between the prior
damage and the civil authority order is missing.”).
In The Inns By The Sea, Judge Villarreal articulated the distinction between preventative

orders and orders due to property damage:

When the Governor ordered us all to shelter in place and businesses to close, it

wasn’t necessarily because there was COVID at your hotels. It was because

there was a fear that COVID might arrive at your hotels and there was a fear by

having people move around the state, that that would cause us all to infect each
other.

See Tr. Of Oral Argument, The Inns By The Sea v. California Mut. Ins. Co., Superior Court of
California, Monterey County, Case No. 20CV001274 (Aug. 4, 2020); attached as Ex. 4 to
Grossman Affidavit. Judge Villareal later dismissed Plaintiff's complaint without leave to amend.

The Inns By The Sea Order, Ex. 2 to Grossman Affidavit (Ex. I).

20

1554526-]
Case 2:20-cv-03360-GAM Document 9-1 Filed 09/15/20 Page 27 of 31

Plaintiff has failed to allege facts sufficient to show that any of the Orders were due to any
direct physical loss of or damage to property at locations other than Plaintiff's insured premises.
Rather, the language of the governmental orders at issue here makes clear that they were preventive
in nature, designed to prevent the future person-to-person spread of COVID-19. See, e.g., Ex. E
at 2 (March 30, 2020 Executive Order was issued “to combat COVID-19 . . . by further limiting
potential exposure through a policy of physical distancing while maintaining social
connectedness”).

Second, for a civil authority claim to succeed, access to the covered premises must be
“prohibit{ed],” which unambiguously means a complete bar to entry. See Policy, Ex. A at 62; S.
Hosp., Inc. v. Zurich Am. Ins, Co., 393 F.3d 1137, 1140-41 (10th Cir. 2004) (defining “prohibit”
to mean “formally forbid, esp. by authority” or “prevent” (quoting Oxford American Dictionary
and Language Guide 795 (1999)) and citing cases from various states). As the District Court for
the Southern District of California explained, interpreting similar policy language: “civil authority
coverage [is only available] to the extent that access to Plaintiff's [sic] physical premises is
prohibited, and not if Plaintiffs [sic] are simply prohibited from operating their business.”
Pappy’s Barber Shops, 2020 U.S. Dist. LEXIS 166808 at *15. In that case, government orders
issued in response to COVID-19 were alleged to have “prohibited [Plaintiffs] from operating their
business at their premises.” Jd. Nevertheless, while these orders may “prohibit the operation of
Plaintiff's business; they do not prohibit access to Plaintiffs’ place of business.” Jd. (emphasis
added).

The orders referenced in Plaintiff's complaint did not bar access to Plaintiff's premises.
Instead, they imposed a stay-at-home order and physical distancing which resulted in the

suspension of in-person, on-site retail sales. See, e.g. Ex. E (March 30, 2020 order mandated social

21

1554526-1
Case 2:20-cv-03360-GAM Document 9-1 Filed 09/15/20 Page 28 of 31

distancing in order to “mitigate COVID-19 transmission”). Plaintiff has not identified an order
directing it to suspend all business operations (as opposed to limiting the scope of business
activities and the physical presence of patrons within its retail store) or prohibiting access to its
premises. Instead, the Governor’s Order states:

Non-essential business may continue to operate those

activities that do not require in-person, on-site transactions

and are encouraged to maintain at least minimum basic

operations that maintain the value of the business’ inventory,

preserve the condition of the business’ physical plant and

equipment, ensure security, process payroll and employee

benefits, facilitate the ability of employees to work remotely

from their residences, and related functions to include mail

pickup.
Id. at § 12. The orders permitted non-essential businesses to continue to operate, in modified form,
and permitted on-site presence to perform minimum basic operations. Therefore, they did not
impose a complete bar to access of Plaintiff's premises. See Pappy’s Barber Shops, 2020 U.S.
Dist. LEXIS 166808 at *15; see also Kean, Miller, Hawthorne, D’Armond McCowan & Jarman,
LLP y. Nat’l Fire Ins. Co. of Hartford, No. 06-770-C, 2007 U.S. Dist. LEXIS 64849 (M.D. La.
Aug. 29, 2007) (claim failed when plaintiff closed its office to comply with advisories
recommending that residents remain home after hurricane despite no orders forbidding or blocking
access to premises); Phila. Parking Auth. v. Fed. Ins. Co., 385 F. Supp. 2d 280, 289 (denying civil
authority coverage to airport parking facility when FAA order grounded all airplanes because the
order “did not ‘prohibit[] access to’ [the insured’s] garages” even though it “temporarily obviated
the need for” its services); Abner, Herrman & Brock, Inc. v. Great N. Ins. Co., 308 F. Supp. 2d
331, 333-36 (S.D.N.Y. 2004) (finding civil authority provision was applicable only to the four

days access to the insured’s premises was completely prohibited by order, despite traffic

restrictions in the area after the no-access order was lifted); Syufy Enters. v. Home Ins. Co. of Ind.,
22

1554526-1
Case 2:20-cv-03360-GAM Document 9-1 Filed 09/15/20 Page 29 of 31

No. 94-0756 FMS, 1995 U.S. Dist. LEXIS 3771 (N.D. Cal. Mar. 21, 1995) (denying civil authority
coverage when insured opted to close its theaters due to city-wide curfews because theater access
was never specifically foreclosed by the order).

Because Plaintiff does not allege facts sufficient to show that the Orders (1) were issued
due to the direct physical loss of or damage to property at locations other than its premises, or (2)
prohibited access to Plaintiff's premises, Plaintiff has failed to state a claim for relief under the
Policy’s Civil Authority coverage.

Cc. Because Plaintiff Has Not Alleged a Claim Within the Policy’s Grant of Coverage, the
Alleged Inapplicability of a Virus Exclusion is Irrelevant.

The Complaint alleges that the “Policy does not specifically exclude the losses suffered by
the Plaintiff, and therefore, the Policy does provide coverage for the losses incurred by the
Plaintiff.” Complaint, § 35. This allegation follows a series of averments related to a virus
exclusion purportedly implemented by the Insurance Services Office (“ISO”), which is not part of
Plaintiff's Policy and is irrelevant to the issues in this litigation. See Complaint, [| 22-28.
Nonetheless, it is the insured’s burden to show that the alleged loss falls within the policy’s grant
of coverage before exclusions even become relevant. See 10A Couch on Ins. § 148:52 (3d ed.
2020); Keggi, 199 Ariz. at 46 (“the insured bears the burden to establish coverage under an insuring
clause, and the insurer bears the burden to establish the applicability of any exclusion”). Plaintiff
cannot carry that burden here because, as shown above, the trigger for coverage is “direct physical
loss of or damage to” the insured’s premises (for the Business Income and Extra Expense
coverage) or other premises (for Civil Authority coverage). See, supra, Parts B.1—B.2. In short,
the Plaintiff must meet these essential requirements to trigger coverage before there is any

consideration of potentially applicable exclusions.

pe

1554526-1
Case 2:20-cv-03360-GAM Document 9-1 Filed 09/15/20 Page 30 of 31

Nonetheless, even if Plaintiffs had sufficiently alleged physical damage (which they have
not), the Policy does in fact exclude losses caused by virus contamination. First, the Policy
excludes “loss or damage caused directly or indirectly by” the “[p]resence, growth, proliferation,
spread or any activity of... ‘microbes.’” Policy, Ex. A at p. 99. “Microbes” are defined as “any
non-fungal micro-organism or non-fungal, colony-form organism that causes infection or
disease.” Id. at 104 (emphasis added). Because the Policy expressly excludes loss or damage
caused by a non-fungal micro-organism, such as a virus, “that causes infection or disease,”
coverage is excluded under the Policy, even if Plaintiffs’ claim could otherwise meet the physical
loss or damage trigger.” See Martinez v. Allied Ins. Co. of Am., No. 2:20-cv-00401-JLB-NPM,
2020 U.S. Dist. LEXIS 165140, at *1-2 (M.D. Fla. Sept. 2, 2020) (virus exclusion barred recovery
for COVID-19 business losses); Diesel Barbershop, 2020 U.S. Dist. LEXIS 147276, at *20 (same).

Second, the Policy contains an exclusion for losses caused by “[c]ontamination by other
than ‘pollutants,’” which encompasses loss or damage caused by viruses since they are not
“pollutants” under the Policy’s definition. Policy, Ex. A at p. 99.° But the Court need not address
the scope of these or other applicable exclusions on this motion because Plaintiff has failed to

allege a loss that falls within any grant of coverage under the Policy.

 

5 See Vaccines & Immunizations: Glossary, U.S. Centers for Disease Control and Prevention,
available at https://www.cdc.gov/vaccines/terms/glossary.html, last visited July 24, 2020
(“microbes” are “[t]iny organisms (including viruses and bacteria) that can only be seen with a
microscope”) (emphasis added). See also Encyclopedia Britannica, Types of Microorganisms,
available at https://www.britannica.com/science/microbiology/Types-of-microorganisms, last
visited July 24, 2020 (viruses are a type of microorganism).

6 The exclusions relating to microbes and contamination are not exhaustive, and other exclusions
in the Policy bar coverage for Plaintiff's claims. For example, the Policy contains exclusions for
consequential loss, such as loss of use, delay, or loss of market. See Policy, Ex. A at 19.

24

1554526-1
Case 2:20-cv-03360-GAM Document 9-1 Filed 09/15/20 Page 31 of 31

CONCLUSION

For all of the reasons stated above, Plaintiff has failed to state a claim upon which relief

may be granted. Therefore, Valley Forge respectfully requests that the Court dismiss the

Complaint in its entirety and with prejudice under Federal Rule of Civil Procedure 12(b)(6).

Dated: September 15, 2020

1554526-1

BY:

Respectfully submitted,
TIMONEY KNOX, LLP

s/Robert M. Runyon III
ROBERT M. RUNYON, III, ESQUIRE
PA ID: 80417
DANIEL J. GROSSMAN, ESQUIRE
PA ID: 321328
400 MARYLAND DRIVE
FORT WASHINGTON, PA 19043
215-646-6000
215-646-0379 (fax)
rrunyon@timoneyknox.com
dgrossman@timoneyknox.com

ATTORNEYS FOR DEFENDANT VALLEY
FORGE INSURANCE COMPANY

25
